


Exhibit 10.8


Global Payments Inc.


FORM OF STOCK-SETTLED RESTRICTED STOCK UNIT AWARD CERTIFICATE


Non-transferable
G R A N T T O
______________________________________
                    
(“Grantee”)


by Global Payments Inc. (the “Company”) of


_________________________________________


restricted stock units convertible into shares of the Company’s common stock, no
par value per share (the “Units”), pursuant to and subject to the provisions of
the Global Payments Inc. 2011 Incentive Plan (the “Plan”) and to the terms and
conditions set forth on the following pages (the “Terms and Conditions”). By
accepting this Award, Grantee shall be deemed to have agreed to the terms and
conditions set forth in this Stock-Settled Restricted Stock Unit Award
Certificate (the “Certificate”) and the Plan.


Unless sooner vested in accordance with Section 2 of the Term and Conditions or
otherwise in the discretion of the Committee, the Units shall vest (become
payable) in accordance with the following schedule; provided that Grantee is
then still employed by the Company or any of its Affiliates:


Percentage of Shares
Vesting Date
33.33%
[Year 1]
33.33%
[Year 2]
33.34%
[Year 3]



IN WITNESS WHEREOF, Global Payments Inc., acting by and through its duly
authorized officers, has caused this Certificate to be executed.


Global Payments Inc.


Grant Date:
Grant Number:
 By: ____________________________________________
Its: Authorized Officer
Accepted by Grantee: __________________________







--------------------------------------------------------------------------------




TERMS AND CONDITIONS


1.    Grant of Units. The Company hereby grants to the Grantee named on the
cover page hereof, subject to the restrictions and the other terms and
conditions set forth in the Plan and in this Certificate, the number of
restricted stock units indicated on the cover page hereof (the “Units”) which
represent the right to receive an equal number of shares of the Company’s no par
value common stock (“Stock”) on the terms set forth in this Certificate.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Plan.


2.    Vesting of Units. The Units have been credited to a bookkeeping account on
behalf of Grantee. The Units will vest and become non-forfeitable on the
earliest to occur of the following (each, a “Vesting Date”):


(a)
as to the percentages of the Units specified on the cover page hereof, on the
respective Vesting Dates specified on the cover page hereof; provided Grantee is
then still employed by the Company or an Affiliate, or



(b)
the termination of Grantee’s employment by reason of death or Disability or,
with the consent of the Committee, Grantee’s Retirement.



If Grantee’s employment terminates prior to a Vesting Date for any reason other
than as described in (b) above, Grantee shall forfeit all right, title and
interest in and to the unvested Units as of the date of such termination and the
unvested Units will be reconveyed to the Company without further consideration
or any act or action by Grantee.


3. Conversion to Stock. Unless the Units are forfeited prior to the Vesting Date
as provided in Section 2 above, the Units will be converted on the Vesting Date
to actual shares of Stock. Stock certificates evidencing the conversion of Units
into shares of Stock will be registered on the books of the Company in Grantee’s
name as of the Vesting Date and delivered to Grantee as soon as practical
thereafter.


4.    Restrictions on Transfer and Pledge. No right or interest of Grantee in
the Units may be pledged, encumbered, or hypothecated or be made subject to any
lien, obligation, or liability of Grantee to any other party other than the
Company or an Affiliate. The Units may not be sold, assigned, transferred or
otherwise disposed of by Grantee other than by will or the laws of descent and
distribution.


5.    Restrictions on Settlement of Units. If at any time the Committee shall
determine, in its discretion, that registration, listing or qualification of the
Units upon any securities exchange or similar self-regulatory organization or
under any foreign, federal, or local law or practice, or the consent or approval
of any governmental regulatory body, is necessary or desirable as a condition to
the settlement of the Units, no payment shall be made hereunder unless and until
such registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.


6.    No Right of Continued Employment; No Rights to Compensation or Damages.
Nothing in the Plan or this Certificate or any document executed under either of
them shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate Grantee’s employment without liability at any time, nor
confer upon Grantee any right to continue in the employ of the Company or any
Affiliate. By executing this Certificate, Grantee waives any and all rights to
compensation or damages for the termination of Grantee’s office or employment,
or failure to provide sufficient notice of termination of Grantee’s office or
employment, with the Company or any Affiliate for any reason whatsoever insofar
as those rights arise or may arise from the loss of Grantee’s benefits or rights
upon conversion of the Units in connection with such termination.


7.    No Entitlement to Future Awards. The grant of the Units does not entitle
Grantee to the grant of any additional units or other awards under the Plan in
the future. Future grants, if any, will be at the sole discretion of the
Company, including, but not limited to, the timing of any grant, the number of
units, and vesting




--------------------------------------------------------------------------------




provisions.  The grant of the Units is an extraordinary item of compensation
outside the scope of any employment contract.  As such, the Units are not part
of normal or expected compensation for purposes of calculating severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.


8.    Transfer of Data. By executing this Certificate, Grantee voluntarily
acknowledges and consents to the collection, use, processing and transfer of
personal data as described in this paragraph. Grantee is not obliged to consent
to such collection, use, processing and transfer of personal data, but failure
to provide the consent may affect Grantee’s eligibility to receive awards under
the Plan.  The Company and its Affiliates hold certain personal information
about Grantee, including name, home address and telephone number, date of birth,
employee identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, and details of any rights or
entitlements to shares of stock, for the purpose of managing and administering
the Plan (“Data”).  The Company and its Affiliates will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of Grantee’s participation in the Plan, and the Company and any of
its Affiliates may each further transfer Data to any third parties assisting in
the implementation, administration and management of the Plan.  These recipients
may be located in the United States or elsewhere throughout the world.  Grantee
authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing Grantee’s participation in the Plan, including any requisite transfer
of such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of stock on Grantee’s behalf to a broker or other
third party with whom Grantee may elect to deposit any shares of stock acquired
pursuant to the Plan.  Grantee may, at any time, review Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting the Company; however, by withdrawing his or her consent, Grantee will
affect his or her ability to participate in the Plan.


9.    Payment of Taxes. The Company or any Affiliate employing Grantee has the
authority and the right to deduct or withhold, or require Grantee to remit to
the employer, an amount sufficient to satisfy all applicable taxes (including
Grantee’s income tax and employee national insurance obligations) required by
law to be withheld with respect to any taxable event arising as a result of the
vesting or settlement of the Units. The withholding requirement may be
satisfied, in whole or in part, at the election of the Company’s general
counsel, principal financial officer or chief accounting officer, by withholding
from the settlement of the stock units Shares having a Fair Market Value on the
date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as such officer establishes. The obligations of the Company under this
Certificate will be conditional on such payment or arrangements, and the Company
and, where applicable, its Affiliates will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
Grantee.


10.    Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if the Units had vested) on the date of such amendment or termination.


11.    Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. Without limiting the foregoing, the terms
and conditions of the Units are subject to adjustment as provided in Article 15
of the Plan. In the event of any actual or alleged conflict between the
provisions of the Plan and the provisions of this Certificate, the provisions of
the Plan shall be controlling and determinative. Any conflict between this
Certificate and the terms of a written employment or change-in-control agreement
with Grantee that has been approved, ratified or confirmed by the Committee
shall be decided in favor of the provisions of such employment or
change-in-control agreement.


12.    Governing Law. This Certificate shall be construed in accordance with and
governed by the laws of the State of Georgia, United States of America,
regardless of the law that might be applied under principles of conflict of
laws. Grantee hereby agrees and submits to jurisdiction in the state and federal
courts of the State of Georgia and waives objection to such jurisdiction.






--------------------------------------------------------------------------------




13.    Severability. If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.


14.    Relationship to Other Benefits. The Shares shall not affect the
calculation of benefits under any other compensation plan or program of the
Company, except to the extent specially provided in such other plan or program.


15.    Notice. Notices and communications hereunder must be in writing and
either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to Global Payments Inc., 10 Glenlake Parkway, North Tower, Atlanta,
Georgia 30328, USA; Attn: Corporate Secretary, or any other address designated
by the Company in a written notice to Grantee. Notices to Grantee will be
directed to the address of Grantee then currently on file with the Company, or
at any other address given by Grantee in a written notice to the Company.


16.    Non-Competition and Non-Solicitation. As a condition of Grantee’s receipt
of this Award, Grantee agrees to the following restrictions. Grantee
acknowledges and agrees that as a result of Grantee’s employment with the
Company, Grantee’s knowledge of and access to confidential and proprietary
information, and Grantee’s relationships with the Company’s customers and
employees, Grantee would have an unfair competitive advantage if Grantee were to
engage in activities in violation of this Agreement. Grantee also acknowledges
and agrees that the covenants in this Section 15 are necessary to protect the
trade secrets of Company.


16.1    Non-Competition. During the term of Grantee’s employment and for a
period of __ months immediately following the termination of Grantee’s
employment for any reason, Grantee shall not, directly or indirectly, seek or
obtain any employment or independent contractor relationship, in the area in
which the Company conducts business, with a Competitor in which Grantee has
duties for (or provides services to) such Competitor that relate to Competitive
Services and are the same or similar to those services actually performed by
Grantee for the Company; provided, however, that nothing in this Section 16.1
shall prohibit Grantee from acquiring or holding, for investment purposes only,
less than five percent (5%) of the outstanding publicly traded securities of any
corporation which may compete directly or indirectly with the Company.
16.2    Non-Solicitation of Customers. During the term of Grantee’s employment
and for a period of __ months immediately following the termination of Grantee’s
employment for any reason, Grantee shall not, directly or indirectly, on
Grantee’s own behalf or on behalf of any other individual, corporation,
partnership, joint venture, limited liability company, association or other
entity or otherwise, solicit, divert or take away or attempt to solicit divert
or take away any Protected Customer for the purpose of providing or selling
Competitive Services; provided however, that the non-solicitation restriction
contained in this Section 16.2 shall only apply to those Protected Customers (a)
with whom Grantee, alone or in conjunction with others, had business dealings
with on behalf of the Company during the __ month period immediately preceding
the termination of Grantee’s employment or any earlier date of any alleged
breach by Grantee of the restriction in Section 16.2 hereof or (b) for whom
Grantee was responsible for supervising or coordinating the dealings between the
Company and the Protected Customer during the __ month period immediately
preceding the termination of Grantee’s employment or any earlier date of any
alleged breach by Grantee of the restriction in Section 16.2 hereof
16.3    Non-Solicitation of Employees. During the term of Grantee’s employment
and for a period of __ months immediately following the termination of Grantee’s
employment for any reason, Grantee shall not, directly or indirectly, on
Grantee’s own behalf or on behalf of any other individual, corporation,
partnership, joint venture, limited liability company, association or other
entity or otherwise, solicit or induce any employees of the Company with whom
Grantee worked or otherwise had material contact with through employment with
the Company to terminate his or her employment relationship with the Company or
to enter into employment with any other individual, corporation, partnership,
joint venture, limited liability company, association or other entity.
16.4    Definitions. For purposes of Section 16 hereof, the following
definitions apply:
(a)    “Competitive Services” means services competitive with the business
activities engaged in by the Company as of the date of termination of Grantee’s
employment for any reason or any earlier date of an alleged breach by Grantee of
the restrictions in Section 16 hereof, which include, but are not limited to,
the provision of products and services to facilitate or assist with the movement
in electronic commerce of payment and financial information, merchant
processing,




--------------------------------------------------------------------------------




merchant acquiring, credit and debit transaction processing, check guarantee and
verification, electronic authorization and capture, terminal management
services, purchase card services, financial electronic data interchange, cash
management services, and wire transfer services.
(b)    “Competitor” means any individual, corporation, partnership, joint
venture, limited liability company, association, or other entity or enterprise
which is engaged, wholly or in part, in Competitive Services, including but not
limited to the following companies, all of whom engage in Competitive Services
(and all of their parents, subsidiaries, or affiliates who engage in Competitive
Services) and all of the successors in interest to any of the foregoing: TSYS
Acquiring Solutions, Chase Paymentech Solutions, First Data Corporation, Total
System Services, Inc., Vantiv, Wells Fargo Merchant Services, Heartland Payment
Systems, First National Merchant Solutions, RBS Lynk, TransFirst Holdings,
iPayment, BA Merchant Services, NPC, Elavon Merchant Services and Moneris
Solutions.
(c) “Protected Customer” means any individual, corporation, partnership, joint
venture, limited liability company, association, or other entity or enterprise
to whom the Company has sold or provided its products or services, or actively
solicited to sell its products or services, during the __ months prior to
termination of Grantee’s employment for any reason or any earlier date of an
alleged breach by Grantee of the restrictions in Section 16 hereof.
16.5    Rights and Remedies Upon Breach. Grantee agrees that, in the event that
Grantee breaches or threatens to breach the covenants set forth in Section 16
hereof, the Company shall be entitled to enjoin, preliminarily and permanently,
Grantee from violating or threatening to violate the covenants set forth in
Section 16 hereof and to have the covenants specifically enforced by any court
of competent jurisdiction, it being agreed that any breach or threatened breach
of the covenants would cause irreparable injury to the Company and that money
damages would not provide an adequate remedy to the Company. In addition, if the
Grantee breaches any of the covenants set forth in Section 16 hereof, all
unvested Shares covered by this Certificate shall be immediately forfeited. Such
forfeiture shall be in addition to any other right the Company may have with
respect to any such violation or breach.
16.6     Severability. Grantee acknowledges and agrees that the covenants set
forth in Section 16 hereof are reasonable and valid in time and scope and in all
other respects and shall be considered and construed as separate and independent
covenants. If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration, the
territory, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of the Company and Grantee will not be impaired and the
provision in question shall be enforceable to the fullest extent of the
applicable laws




